J-S65028-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                 IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                         Appellee

                    v.

LAFONSA GROVER PERRY, II,

                         Appellant                 No. 3167 EDA 2014


        Appeal from the Judgment of Sentence September 16, 2014
           In the Court of Common Pleas of Montgomery County
            Criminal Division at No(s): CP-46-CR-0003651-2012


BEFORE: BENDER, P.J.E., SHOGAN, and JENKINS, JJ.

MEMORANDUM BY SHOGAN, J.:                     FILED NOVEMBER 16, 2015

     Appellant, Lafonsa Grover Perry, II, appeals from the judgment of

sentence entered following his open guilty plea to one count of rape of a

child. We affirm.

     The record reflects that from September of 2011 through January of

2012, Appellant, a twenty-two-year-old man, communicated with eleven-

year-old H.M., through the social networking website, Facebook.        N.T.,

Sentencing, 9/16/14, at 53.     Appellant, who, through their conversations

was aware that H.M. was only eleven years old, told H.M. that he thought

she was cute and beautiful. Id. at 54-55. Eventually, Appellant invited H.M.

to “hang out.” Id. at 54. Initially, H.M. visited Appellant accompanied by

her friends, but Appellant told her that he wanted to be alone with her. Id.

When Appellant and H.M. were alone, he gave her marijuana to smoke;
J-S65028-15


when H.M. was under the influence, Appellant took the child to his bedroom.

Id. Once inside his bedroom, Appellant engaged in vaginal intercourse with

H.M. Id. Subsequently, H.M.’s aunt discovered sexually explicit Facebook

messages exchanged between H.M. and Appellant, and on January 19, 2012,

H.M.’s aunt reported to the Lansdale Police Department that Appellant had

sexually assaulted H.M. Affidavit of Probable Cause, 3/19/12.

      On February 24, 2014, Appellant entered an open guilty plea to one

count of rape of a child.        Following the preparation of a presentence

investigation report (“PSI”), the trial court sentenced Appellant to a term of

fifteen to thirty years of incarceration. N.T., Sentencing, 9/16/14, at 68.

      On   September     25,   2014,    Appellant   filed    a   timely   motion   for

reconsideration of his sentence.       Following a hearing held on October 24,

2014, the trial court denied Appellant’s motion.            On November 7, 2014,

Appellant filed a timely notice of appeal. Both the trial court and Appellant

have complied with Pa.R.A.P. 1925.

      On appeal, Appellant raises the following issue for this Court’s

consideration:

      Whether the fifteen (15) to thirty (30) year sentence of total
      confinement imposed by the trial court on September 16, 2014,
      with respect to [Appellant’s] conviction for rape of a child, in
      violation of 18 Pa.C.S. §3121(c) (relating to rape), is (1) unduly
      harsh, (2) too severe a punishment for his particular offence, (3)
      in excess of what is necessary for the protection of the
      community, and thus amounts to an abuse of discretion.

Appellant’s Brief at 8 (full capitalization omitted).


                                        -2-
J-S65028-15


      Appellant’s issue presents a challenge to the discretionary aspects of

his sentence.    A challenge to the discretionary aspects of a sentence is a

petition for permission to appeal, as the right to pursue such a claim is not

absolute.    Commonwealth v. Treadway, 104 A.3d 597, 599 (Pa. Super.

2014).      Before this Court may review the merits of a challenge to the

discretionary aspects of a sentence, we must engage in the following four-

pronged analysis:

      [W]e conduct a four part analysis to determine: (1) whether
      appellant has filed a timely notice of appeal, see Pa.R.A.P. 902
      and 903; (2) whether the issue was properly preserved at
      sentencing or in a motion to reconsider and modify sentence,
      see Pa.R.Crim.P. 720; (3) whether appellant’s brief has a fatal
      defect, Pa.R.A.P. 2119(f); and (4) whether there is a substantial
      question that the sentence appealed from is not appropriate
      under the Sentencing Code, 42 Pa.C.S. § 9781(b).

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010) (citing

Commonwealth v. Evans, 901 A.2d 528, 533 (Pa. Super. 2006)).

      We note that Appellant has met the first three parts of the four-prong

test required prior to our review of the merits of a discretionary challenge to

a sentence:      Appellant filed a timely appeal; Appellant preserved his

sentencing challenge in a post-sentence motion; and Appellant included a

statement pursuant to Pa.R.A.P. 2119(f) in his brief.        Thus, we assess

whether Appellant has raised a substantial question.

      A determination as to whether a substantial question exists is made on

a case-by-case basis. Commonwealth v. Sierra, 752 A.2d 910 (Pa. Super.

2000). This Court will grant the appeal “only when the appellant advances a

                                     -3-
J-S65028-15


colorable argument that the sentencing judge’s actions were either:        (1)

inconsistent with a specific provision of the Sentencing Code; or (2) contrary

to the fundamental norms which underlie the sentencing process.”       Id. at

912–913.

      Appellant’s Pa.R.A.P. 2119(f) statement reads, in its entirety, as

follows:

             The sentence imposed by the lower court in the instant
      matter is inconsistent with a specific provision of the sentencing
      code and contrary to the fundamental norms that underlie the
      sentencing process. In this case the Guidelines were not a good
      measure of what the Appellant’s sentence should be. Subsection
      § 9781 (c) states: (c) The appellate court shall vacate the
      sentence and remand the case to the sentencing court with
      instructions if it finds: (1) the sentencing court purported to
      sentence within the sentencing guidelines but applied the
      guidelines erroneously; (2) the sentencing court sentenced
      within the sentencing guidelines but the case involves
      circumstances where the application of the guidelines would be
      clearly unreasonable; or (3) the sentencing court sentenced
      outside the sentencing guidelines and the sentence is
      unreasonable.

             In the instant matter appellant asserts that the sentencing
      court sentenced within the Guidelines but the case involves
      circumstances where the application of the guidelines would be
      clearly unreasonable.

Appellant’s Brief at 13.

      Appellant has failed to explain how or why the sentence imposed was

an abuse of discretion, inconsistent with a specific provision of the

Sentencing Code, or contrary to the fundamental norms which underlie the

sentencing process.        Appellant’s Rule 2119(f) statement is merely a

boilerplate assertion of error referencing 42 Pa.C.S. § 9781.       It is well

                                     -4-
J-S65028-15


settled that “[a] Rule 2119(f) statement is inadequate when it simply

contains incantations of statutory provisions and pronouncements of

conclusions of law.” Commonwealth v. Trippett, 932 A.2d 188, 202 (Pa.

Super. 2007) (citation and quotation marks omitted).

       Moreover, the Commonwealth asserts that Appellant has failed to raise

any issue in his Pa.R.A.P. 2119(f) statement, and it has objected to this

defect.   Commonwealth’s Brief at 7-10.            The Commonwealth argues that

Appellant “does not provide any reasoning, argument, or citation to the

record    or   precedent     explaining    his   conclusion   that   his   sentence   is

unreasonable.” Id. at 9. “If a defendant fails to include an issue in his Rule

2119(f) statement, and the Commonwealth objects, then the issue is waived

and this Court may not review the claim.” Commonwealth v. Robinson,

931 A.2d 15, 19 (Pa. Super. 2007). For these reasons, we conclude that

Appellant has failed to present a substantial question for our review, and

therefore, we affirm the judgment of sentence.1

       Judgment of sentence affirmed.


____________________________________________


1
  The trial court also concluded that Appellant failed to present a substantial
question. Trial Court Opinion, 3/6/15, at 5. The trial court pointed out,
however, that if Appellant had raised a substantial question, there was no
abuse of discretion in the sentence imposed, and the trial court thoroughly
discussed the reasons for affirming Appellant’s judgment of sentence. See
id. at 6-10. Similarly, had we concluded that Appellant raised a substantial
question, we discern no abuse of discretion and would affirm on the bases
posited by the trial court.



                                           -5-
J-S65028-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/16/2015




                          -6-